DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.
Status of Claims
This action is responsive to Applicant’s Claims filed 09/06/2022. 
Claims 1-20 are pending and have been examined. 
Claims 1, 8, and 15 have been amended.
 Response to Arguments
 Applicant’s arguments with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Waris et al. (U.S. PG Pub. No. 20140279596; hereinafter "Waris") in view of Bastiaan et al. (WIPO Publication No. WO2011/096813; hereinafter "Bastiaan") further in view of Myers et al. (U.S. PG Pub. No. 20100176919; hereinafter "Myers").
As per claim 1, Waris teaches:
A method for controlling operation of an article, the method comprising:
Waris teaches a system and method for controlling operation of an article. (Waris: abstract, paragraphs [0034-35], Fig. 1)
associating an article identifier with an article;
Waris further teaches that one or more identifiers may be written into a package control device (PCD) and therefore teaches the association of an article identifier with an article. (Waris: paragraph [0034, 41-42, 51, 83-88, 121-123])
wherein the article comprises a communication system comprising an antenna and a sensor for detecting an interaction event;
Waris teaches that the PCD may comprise a long range communications interface (an antenna) and a short range communications interface (a sensor) for detecting an interaction event. (Waris: paragraphs [0083-88, 110, 120])
wherein after detection of the interaction event by the sensor, the article is configured to receive, via the antenna, data representing credentials associated with a user from a client device;
 Waris further teaches that when a user has established an NFC connection with the PCD (detection of an interaction event), data including credentials associated with the user may be passed to the PCD so that they may be verified before access is permitted to the package. (Waris: paragraphs [0064, 83-88, 120-125])
Waris does not appear to explicitly teach:
 receiving, at a first system, a communication from the article, the communication including the article identifier and credentials associated with the user;
 Bastiaan, however, teaches that authentication information regarding a request to open a container may be sent to a server, which performs the authentication by comparing received identifiers with expected identifiers, and, upon verification of the identifiers, an unlock signal may be transmitted back to the container so that the container may be opened. (Bastiaan: page 5 lines 1-2, 22-32; page 6 lines 11-13; Figs. 1, 2A, 5) Bastiaan teaches combining the above elements with the teachings of Waris for the benefit of theft-prevention and prevention of opening of containers during goods transport. (Bastiaan: page 1 lines 3-7) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Bastiaan with the teachings of Waris to achieve the aforementioned benefits.
Waris in view of Bastiaan further teaches:
 wherein the first system performs the steps of: authenticating the article based on the article identifier;
Waris further teaches that when a user has established an NFC connection with the PCD (detection of an interaction event), data including credentials associated with the user may be passed to the PCD so that they may be verified before access is permitted to the package. (Waris: paragraphs [0064, 83-88, 120-125])  Bastiaan, as outlined above, teaches that authentication information regarding a request to open a container may be sent to a server, which performs the authentication by comparing received identifiers with expected identifiers, and, upon verification of the identifiers, an unlock signal may be transmitted back to the container so that the container may be opened. (Bastiaan: page 5 lines 1-2, 22-32; page 6 lines 11-13; Figs. 1, 2A, 5) The motivation to combine Bastiaan persists.
 wherein the first system performs the steps of: registering credentials associated with the user;
Waris further teaches that when a user has established an NFC connection with the PCD (detection of an interaction event), data including credentials associated with the user may be passed to the PCD so that they may be verified before access is permitted to the package. (Waris: paragraphs [0064, 83-88, 120-125]) Waris further teaches that one or more identifiers may be written into a package control device (PCD) and therefore teaches the association of an article identifier with an article. (Waris: paragraph [0034, 41-42, 51, 83-88, 121-123]) Bastiaan, as outlined above, teaches that authentication information regarding a request to open a container may be sent to a server, which performs the authentication by comparing received identifiers with expected identifiers, and, upon verification of the identifiers, an unlock signal may be transmitted back to the container so that the container may be opened. (Bastiaan: page 5 lines 1-2, 22-32; page 6 lines 11-13; Figs. 1, 2A, 5) The motivation to combine Bastiaan persists.
 wherein the first system performs the steps of: granting authority to enable the user to control operation of the article;
 Waris further teaches that when a user has established an NFC connection with the PCD (detection of an interaction event), data including credentials associated with the user may be passed to the PCD so that they may be verified before access is permitted to the package. (Waris: paragraphs [0064, 83-88, 120-125])  Bastiaan, as outlined above, teaches that authentication information regarding a request to open a container may be sent to a server, which performs the authentication by comparing received identifiers with expected identifiers, and, upon verification of the identifiers, an unlock signal may be transmitted back to the container so that the container may be opened. (Bastiaan: page 5 lines 1-2, 22-32; page 6 lines 11-13; Figs. 1, 2A, 5) The motivation to combine Bastiaan persists.
With respect to the following limitation:
 receiving, via a second system, a request and credentials, from a third-party client device to provide authorization to a third party to remotely operate the article;
 Bastiaan further teaches that a server may receive updates regarding requests to change credentials (an additional individual being added comprising a request to provide a third party authorization) and updated credentials for accessing the container may be used in the future for determining whether the box may be access by a particular user. (Bastiaan: page 4 lines 15-20; 7 lines 1-34, Figs. 3, 5, 6) Bastiaan further teaches that the employees may be shipping employees or customs employees and therefore teaches third parties remotely authorized to operate the article (either could be considered a third party, since two parties are already present, a sender and a receiver, in both Bastiaan and Waris). (Bastiaan: page 3 lines 1-20) The motivation to combine Bastiaan persists. Waris, in view of Bastiaan, however, does not appear to explicitly teach a separate system which receives a request and credentials to provide authorization to a third party to remotely operate the article (Waris in view of Bastiaan appears to teach a single central system which performs the registration and authorization functions).
Myers, however, teaches that a third party 101, interested in operating an article (which paragraph [0113] teaches may comprise a container), may send a request to a user device 105 (a second system) of a user 109 having authority over the access to the container, wherein the request comprises credentials in the form of an identifier of the third party, and wherein the third party may grant authority to the user for accessing the article via the user device 105. (Myers: paragraphs [0042-44, 47-49], Figs. 1, 3) Myers teaches combining the above elements with the teachings of Waris in view of Bastiaan for the benefit of providing time savings to users having authority over access rights and providing the ability to track access events. (Myers: paragraph [0009]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Myers with the teachings of Waris in view of Bastiaan to achieve the aforementioned benefits.
Waris in view of Bastiaan further in view of Myers further teaches:
and granting authority to enable the third party to remotely control operation of the article.
 Bastiaan further teaches that a server may receive updates regarding requests to change credentials (an additional individual being added comprising a request to provide a third party authorization) and updated credentials for accessing the container may be used in the future for determining whether the box may be access by a particular user. (Bastiaan: page 4 lines 15-20; 7 lines 1-34, Figs. 3, 5, 6) Bastiaan further teaches that the employees may be shipping employees or customs employees and therefore teaches third parties remotely authorized to operate the article (either could be considered a third party, since two parties are already present, a sender and a receiver, in both Bastiaan and Waris). (Bastiaan: page 3 lines 1-20) The motivation to combine Bastiaan persists. Myers, as outlined above, teaches that a third party 101, interested in operating an article (which paragraph [0113] teaches may comprise a container), may send a request to a user device 105 (a second system) of a user 109 having authority over the access to the container, wherein the request comprises credentials in the form of an identifier of the third party, and wherein the third party may grant authority to the user for accessing the article via the user device 105. (Myers: paragraphs [0042-44, 47-49], Figs. 1, 3) The motivation to combine Myers persists.
As per claim 2, Waris in view of Bastiaan further in view of Myers teaches all of the limitations of claim 1, as outlined above, and further teaches:
sending instructions to the article upon authentication, wherein the instructions control operation of the article.
 Waris further teaches that when a user has established an NFC connection with the PCD (detection of an interaction event), data including credentials associated with the user may be passed to the PCD so that they may be verified before access is permitted to the package. (Waris: paragraphs [0064, 83-88, 120-125])  Bastiaan, as outlined above, teaches that authentication information regarding a request to open a container may be sent to a server, which performs the authentication by comparing received identifiers with expected identifiers, and, upon verification of the identifiers, an unlock signal may be transmitted back to the container so that the container may be opened. (Bastiaan: page 5 lines 1-2, 22-32; page 6 lines 11-13; Figs. 1, 2A, 5) The motivation to combine Bastiaan persists.
As per claim 3, Waris in view of Bastiaan further in view of Myers teaches all of the limitations of claim 1, as outlined above, and further teaches:
 registering credentials for the third party including the article identifier to an article identifier database;
 Bastiaan further teaches that a server may receive updates regarding requests to change authorizations (an additional individual being added comprising a request to provide a third party authorization) and updated credentials for accessing the container may be used in the future for determining whether the box may be access by a particular user. (Bastiaan: page 4 lines 15-20; 7 lines 1-34, Figs. 3, 5, 6) Bastiaan further teaches that the employees may be shipping employees or customs employees and therefore teaches third parties remotely authorized to operate the article (either could be considered a third party, since two parties are already present, a sender and a receiver, in both Bastiaan and Waris). (Bastiaan: page 3 lines 1-20) Bastiaan further teaches that the database may have registered access credentials stored therein. (Bastiaan: page 4 lines 10-14, page 7 lines 1-34)  The motivation to combine Bastiaan persists.
 transferring authority to the third party to remotely control operation of the article.
 Bastiaan further teaches that a server may receive updates regarding requests to change credentials (an additional individual being added comprising a request to provide a third party authorization) and updated credentials for accessing the container may be used in the future for determining whether the box may be access by a particular user. (Bastiaan: page 4 lines 15-20; 7 lines 1-34, Figs. 3, 5, 6) Bastiaan further teaches that the employees may be shipping employees or customs employees and therefore teaches third parties remotely authorized to operate the article (either could be considered a third party, since two parties are already present, a sender and a receiver, in both Bastiaan and Waris). (Bastiaan: page 3 lines 1-20) In teaching that staff members may only access on open the container during set periods of time when they are on shift, Bastiaan teaches that authority may be transferred to and from such employees to control operation of the container. (Bastiaan: page 7 lines 1-34) The motivation to combine Bastiaan persists.
As per claim 4, Waris in view of Bastiaan further in view of Myers teaches all of the limitations of claim 1, as outlined above, and further teaches:
sending data associated with operation of the article to the client device.
 Waris further teaches that information associated with operation of the article may be sent to the recipient device. (Waris: paragraph [0048])
As per claim 5, Waris in view of Bastiaan further in view of Myers teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the interaction event comprises placement of the client device proximal to the article.
 Waris further teaches that when a user has established an NFC connection with the PCD (detection of an interaction event), data including credentials associated with the user may be passed to the PCD so that they may be verified before access is permitted to the package and therefore teaches that the interaction event may comprise the placement of the client device proximal to the article. (Waris: paragraphs [0064, 83-88, 120-125])
As per claim 7, Waris in view of Bastiaan further in view of Myers teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the interaction event comprises a Near Field Communication request.
 Waris further teaches that when a user has established an NFC connection with the PCD (detection of an interaction event), data including credentials associated with the user may be passed to the PCD so that they may be verified before access is permitted to the package. (Waris: paragraphs [0064, 83-88, 120-125])
As per claim 8, Waris in view of Bastiaan further in view of Myers teaches the limitations of this claim which are substantially identical to those of claim 1, and further teaches:
A system comprising:
Waris teaches a system and method for controlling operation of an article. (Waris: abstract, paragraphs [0034-35], Fig. 1)
a processor;
Waris further teaches that the system may be implemented via one or more computing device comprising a process which performs the functions of the system by executing instructions stored in a memory which may comprise a non-transitory computer readable storage medium. (Waris: paragraphs [0158-170], Fig. 8)
and a non-transitory computer-readable medium storing instructions that, when executed by the system, cause the system to:
 Waris further teaches that the system may be implemented via one or more computing device comprising a process which performs the functions of the system by executing instructions stored in a memory which may comprise a non-transitory computer readable storage medium. (Waris: paragraphs [0158-170], Fig. 8)
As per claims 9-12 and 14, Waris in view of Bastiaan further in view of Myers teaches the limitations of these claims which are substantially identical to those of claims 2-5 and 7, and these claims are rejected for the same reasons as claims 2-5 and 7, as outlined above. 
As per claim 15, Waris in view of Bastiaan further in view of Myers teaches the limitations of this claim which are substantially identical to those of claim 1, and further teaches:
A non-transitory computer-readable medium comprising instructions, the instructions, when executed by a computing system, cause the computing system to:
 Waris further teaches that the system may be implemented via one or more computing device comprising a process which performs the functions of the system by executing instructions stored in a memory which may comprise a non-transitory computer readable storage medium. (Waris: paragraphs [0158-170], Fig. 8)
As per claims 16-17, 18, and 20, Waris in view of Bastiaan further in view of Myers teaches the limitations of these claims which are substantially identical to those of claims 2-3, 5, and 7, and these claims are rejected for the same reasons as claims 2-3, 5, and 7, as outlined above. 
Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Waris in view of Bastiaan further in view of Myers further in view of Barry et al. (U.S. PG Pub. No. 20130222116; hereinafter "Barry").
As per claim 6, Waris in view of Bastiaan further in view of Myers teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein the interaction event comprises an increase in voltage, wherein the increase in voltage is caused by the client device.
 Barry, however, teaches that connection for data transfer between two devices may occur either via NFC connection or via an NFC device which emits a power signal (an increase in voltage) which activates a passive RFID tag on the other device. (Barry: paragraph [0055]) It can be seen that each element is taught by either Waris in view of Bastiaan, or by Barry. Connecting using the system of Barry does not affect the normal functioning of the elements of the claim which are taught by Waris in view of Bastiaan. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Barry with the teachings of Waris in view of Bastiaan, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claims 13 and 19, Waris in view of Bastiaan further in view of Myers further in view of Barry teaches the limitations of these claims which are substantially identical to those of claim 6, and each of these claims is rejected for the same reasons as claim 6, as outlined above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. h





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628